DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1, 3 and 5-6 are pending in the application.  Claims 2 and 4 have been cancelled.
The amendments to claims 1 and 3, and new claims 5-6, filed on 6/28/2022, have been entered in the above-identified application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not provide proper antecedent basis for “a first set of binding agents” and “a second set of binding agents.”

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “configured to maintain the generally rectangular cross-sectional shape of bundled carbon fiber filaments through a fabrication process.”  As recited, “a fabrication process” is not limited to any particular process.  The specification does not appear to provide support for “a fabrication process” as broadly recited in claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the first set of binding agents on the top surface" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102 or 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Broadway et al. (US 6,503,856 B1).

Regarding claim 1, Broadway teaches carbon fiber sheet materials that include a carbon fiber network and an adhesive polymeric material adhered to at least one surface (Abstract).  The carbon fiber sheets include a network formed of a plurality of carbon fibers or filaments, arranged substantially parallel relative to one another, and including an adhesive polymeric material adhered directly onto one, and preferably both, surfaces of the carbon fiber network as an integral part of the carbon fiber network (col. 2 lines 16-40).  In one advantageous embodiment of the invention, the carbon fiber network is formed from one or more tows or bundles of carbon fibers, wherein there is an advantage of improving control of the uniformity of the tow thickness across the width and length (cols. 2-3 lines 48-3).  The carbon fiber network can have a substantially uniform thickness in the z-direction or axis across the width and length dimensions thereof (col. 6 lines 47-56).  The carbon fiber sheet materials are particularly useful as electrodes in battery applications, and that the electrodes are provided on at least one edge of an electrode body (when the electrodes are generally rectangular in shape) (col. 15 lines 62-64, and col. 16 lines 18-22).  

With regard to the claimed limitations, “a binding agent coupled to the top surface of the carbon fiber tow, wherein: the binding agent is located at several locations along a span of the carbon fiber tow, the binding agent at each location is spaced apart, along the span, from the binding agent at another of the locations and separated by untreated portions of the carbon fiber tow,” Broadway teaches that, in one particularly advantageous embodiment of the invention, the carbon fiber assemblies have porous or permeable adhesive layers, preferably in the form of melt blown webs, on opposing surfaces of the carbon fiber sheet (col. 3 lines 47-53).  Melt blowing or spraying the adhesive material can provide increased control of the in-line adhesive application process, and as a result allow better control of the amount of adhesive applied, coverage of the adhesive layer across the surface of the carbon fiber network and the like (col. 13 lines 36-52).  For example, the spraying process can be stopped as desired while the sheet material continues to move, creating areas of exposed carbon fibers without an adhesive material (same para.).  The examiner notes, for instance, that FIG. 7 schematically illustrates an exemplary carbon fiber sheet material which includes areas of exposed carbon fibers between adhesive melt blown webs (same para.).

With regard to the claimed limitation, “the binding agent, when in a solid state, is configured to maintain the generally rectangular cross-sectional shape of bundled carbon fiber filaments through a fabrication process,” Broadway teaches that to provide improved dimensional stability and ease of handling, the carbon fiber networks include an adhesive polymeric material adhered directly onto one, and preferably both, surfaces of the carbon fiber network as an integral part of the carbon fiber network (col. 2 lines 21-29).  The resultant stabilized carbon fiber assemblies can be more readily handled, particularly when fabricating batteries, thus reducing production times and costs (col. 2 lines 47-50).  As noted above, Broadway also teaches permeable adhesive layers, preferably in the form of melt blown webs (a solid state as claimed) (col. 3 lines 47-53 and col. 10 lines 28-33).


Regarding claim 3, Broadway teaches that preferably the fibers of the tow(s) are spread out relative to one another to form a substantially planar sheet prior to applying the adhesive layer web to a surface thereof (col. 2 lines 58-61).

Regarding claim 5, as noted above, Broadway teaches that, in one particularly advantageous embodiment of the invention, the carbon fiber assemblies have porous or permeable adhesive layers, preferably in the form of melt blown webs, on opposing surfaces of the carbon fiber sheet (col. 3 lines 47-53).  The examiner notes that the adhesive layers on opposing surfaces of the carbon fiber sheet would meet the claimed limitation of a first set of binding agents and a second set of binding agents.

With regard to the claimed limitation, “the binding agent in the first set of binding agents and the second set of binding agents extends from a first side of the carbon fiber tow to second side of the carbon fiber tow, the second side opposite the first side,” Broadway teaches that the adhesive layers can extend beyond at least one, preferably two, and more preferably three, of the peripheral edges of the carbon fiber sheet (col. 3 lines 47-53 and FIG. 7).  

With regard to the claimed limitation, “the first set of binding agents on the top surface are offset from the second set of binding agents on the bottom surface,” Broadway teaches that the melt blown polymer web is preferably composed of a plurality of randomly oriented melt blown polymer fibers (col. 10 lines 7-12).  The examiner notes that when the melt blown polymer webs (or web sections) are deposited on opposing surfaces of the carbon fiber sheet as taught by Broadway, the fibers in each melt blown web would be offset from the fibers in the other melt blown web, due to the random orientation of the melt blown polymer fibers.  
In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that deposition of adhesive layers comprising porous meltblown webs on opposite surfaces of the carbon fiber sheet would result in a first set of locations of the adhesive on the top surface being offset from a second set of locations of the adhesive on the bottom surface, due to the random deposition of fibers in the melt-blowing process.

Regarding claim 6, Broadway teaches that the adhesive layers can extend beyond at least one, preferably two, and more preferably three, of the peripheral edges of the carbon fiber sheet (col. 3 lines 47-53).  The examiner notes that melt-blown fabrics would comprise fibers that are entangled with each other and connected continuously in the form of the fabric from one side to another (e.g. see FIG. 7).

Response to Arguments


Applicant's arguments, originally filed 6/28/2022, have been fully considered but they are not persuasive. 

Applicant contends that Broadway discloses and teaches applying an adhesive melt blown web to a fabricated sheet of carbon fibers, not as a pre-treatment to "maintain the generally rectangular cross-sectional shape of bundled carbon fiber filaments through a fabrication process" as recited in amended independent claim 1.

Regarding this contention, Broadway teaches that to provide improved dimensional stability and ease of handling, the carbon fiber networks include an adhesive polymeric material adhered directly onto one, and preferably both, surfaces of the carbon fiber network as an integral part of the carbon fiber network (col. 2 lines 21-29).  The resultant stabilized carbon fiber assemblies can be more readily handled, particularly when fabricating batteries, thus reducing production times and costs (col. 2 lines 47-50).  Thus, the examiner notes that the resultant carbon fiber networks of Broadway are stabilized (and more specifically have “dimensional stability”) and therefore the adhesive (the binding agent) would be capable of maintaining the generally rectangular cross-sectional shape of the bundled carbon fiber filaments through a fabrication process.  In this regard, the examiner also notes that a fabrication process as claimed is not limited.


	Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789